Citation Nr: 0102537	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim for 
entitlement to specially adapted housing or a special home 
adaptation grant.  

This claim was previously before the Board in August 2000 at 
which time it was remanded to the RO pursuant to the 
veteran's September 1999 request for a hearing before a 
traveling member of the Board.  Subsequently, in September 
2000, the veteran informed the RO in writing that he wished 
to cancel his request for a travel board hearing.  The case 
was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for a duodenal ulcer 
with a hiatal hernia, currently evaluated as 60 percent 
disabling.  

3.  The veteran is in receipt of a 60 percent disability 
evaluation for failed back syndrome, post-operative, 
herniated disc, under the provisions of 38 U.S.C.A. § 1151, 
and was granted a total rating based on individual 
unemployability effective November 21, 1990, for his 
disabilities.

4.  The veteran's failed back syndrome, post-operative, 
herniated disc, is not the result of an injury incurred in or 
disease contracted in or aggravated by active military, naval 
or air service.

CONCLUSION OF LAW

The veteran is not eligible for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
38 U.S.C.A. §§ 2101, 7104 (West 1991); 38 C.F.R. § 3.809 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Specially adapted housing benefits are available to a veteran 
with active military, naval, or air service after April 20, 
1898, who has a permanent and total disability as the result 
of such service due to:  (1)  The loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of one lower extremity; or 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  With other 
criteria, the Secretary under regulations which the Secretary 
shall prescribe, shall assist any veteran (other than a 
veteran who is eligible for assistance under subsection (a) 
of this section) who is entitled to compensation under 
chapter 11 of this title for a permanent and total service 
connected disability which is due to blindness in both eyes 
or includes the anatomical loss of loss of use of both hands, 
in acquiring such adaptations to such veteran's residence as 
are determined by the Secretary to be reasonable necessary 
because of such disability.   (38 U.S.C.A. § 2101(a)(b) (West 
1991); 38 C.F.R. § 3.809 (2000).

It should also be pointed out that in order to establish 
service connection for a disability, the evidence must 
demonstrate the presence of it and that it resulted from 
disease or injury incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  Additionally, 
compensation may be payable for disabilities resulting from 
an injury or aggravation of an injury suffered as the result 
of VA hospitalization, medical or surgical treatment.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).

In the instant case, the veteran filed a claim for a back 
disability in September 1997 which he attributed to a 
diagnostic procedure which took place at a VA medical 
facility in August 1990.  In December 1997, the RO granted 
the veteran entitlement to compensation under 38 U.S.C.A. 
§ 1151 for failed back syndrome, post-operative, herniated 
disc.  

In regard to this claim, the veteran asserts that his 
condition has impaired him to the extent that he has to use 
crutches and a back brace.  More specifically, he said when 
he filed his February 1999 claim that he has undergone three 
low back surgeries as well as neck surgery.  He also said 
that he has nerve problems that affect his legs, both arms 
and hands, and that he has lost most of his grip in his 
hands.  He added that his feet stay swollen and hurt most of 
the time.

It is clear from the evidence that the veteran's back 
problems and asserted problems with ambulation were not 
incurred in the course of active military, naval, or air 
service, but rather are the result of treatment rendered at a 
VA medical facility in 1990.  Consequently, they fall under 
the provisions for entitlement under 38 U.S.C.A. § 1151.  In 
this regard, the veteran pointed out in his September 1999 
substantive appeal that disability under 38 U.S.C.A. § 1151 
is to be awarded as though conditions were service-connected.  
Additionally, in June 2000, the veteran's representative said 
that the regulatory provisions of 38 C.F.R. § 3.809 do not 
contain any language that specially excludes 38 U.S.C.A. 
§ 1151 claims.  However, the Board finds otherwise.  Section 
3.809 specifically states that a certificate of eligibility 
for assistance in acquiring specially adapted housing under 
38 U.S.C. § 2101(a) requires the disability to have been 
incurred or aggravated as a result of service.  In addition 
to this provision, the VA General Counsel issued an opinion 
in 1997 holding that a veteran with a disability that 
resulted from VA hospitalization or medical or surgical 
treatment who has been determined eligible for compensation 
"as if" such injury were service-connected pursuant to 
38 U.S.C.A. § 1151 is not eligible for a special housing 
adaptation grant.  VAOGPREC 24-97.  Such opinions are binding 
upon the Board.  38 U.S.C.A. § 7104(c).  

In sum, the benefit currently sought by the veteran, as 
provided under chapter 21, is beyond the scope of the grant 
of benefits provided under 38 U.S.C.A. § 1151.  Therefore the 
Board has no choice but to deny the claim.  In a case such as 
this, where the law and not the evidence is dispositive of 
the issue before the Board, the appeal must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)). 


ORDER

Entitlement to special adaptive housing or a special home 
adaptation grant is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

